 

EXECUTION COPY

 



 

VOTING AGREEMENT

THIS VOTING AGREEMENT (the “Agreement”) is made as of this 10th day of
December,, 2008, by and among Remedent, Inc., a Nevada corporation (“Remedent”),
and Robin List (“List”), Mr. List and Remedent are shareholders of Remedent OTC
BV, a company formed under the laws of Belgium (the “Company”). Remedent and Mr.
List are referred to collectively herein as the “Parties.”

RECITALS

WHEREAS, pursuant to the terms of a certain Investment and Shareholders’
Agreement entered into by the Company, Remedent, Concordia Fund BV
(“Concordia”), Sylphar Holding BV (“Sylphar”), and the Existing OTC Subsidiaries
(as defined therein) and Mr. List (“ISA Agreement”), Concordia has agreed to
purchase twelve and a half percent (12.5%) of the share capital of Sylphar owned
by the Company for cash consideration in the sum of one million euros (EUR
1,000,000) (the “Purchase Price”);

WHEREAS, Remedent has contributed its ownership interest in its subsidiaries
pursuant to a Deed of Contribution and pursuant to such agreement, the Company
has agreed to pay Remedent Euros 1,000,160 (the “Debt”), and the Parties desire
that such Debt be repaid immediately out of the Purchase Price received by the
Company;

WHEREAS, Remedent and Mr. List are each shareholders of fifty percent (50%) of
the Company’s issued and outstanding share capital; and

WHEREAS, the Parties wish to enter into this Agreement to reflect their mutual
understanding as to (a) how the Company’s Managers (the “Managers”), comprising
of three (3) individuals, will be determined, and (b) the repayment of the Debt
to Remedent.

NOW THEREFORE, in consideration of the mutual promises and covenants hereinafter
set forth, the Parties agree as follows:

AGREEMENT

1.         Shares Subject to Agreement. The Parties each agree to hold all of
their respective share capital of the Company (the “Voting Shares”) subject to,
and to vote the Voting Shares in accordance with the provisions of this
Agreement.

2.         Obligations to Vote Voting Shares for Specific Nominees. To the
extent the Company has set the number of Managers at three (3) and there has
been no Triggering Event (as such term is defined herein), the Parties agree to
vote all of the Voting Shares held by them for or in favor of: (a) the two (2)
representatives designated by Remedent to hold the position of Managers of the
Company, with such individuals being Guy De Vreese and Fred Kolsteeg (“Initial
Remedent Managers”), and (b) one (1) representative designated by Mr. List, with
such individual being Robin List, as one of the Managers of the Company. The
Parties hereby agree that if either of the Initial Remedent Managers resign or
otherwise vacate his position as a Manager, such vacancy shall be filled by
Stephen Ross.

                   However, in the event of a Triggering Event, the Parties
agree to vote all of the Voting Shares held by them for or in favor of (A) the
two (2) representatives designated by Mr. List, with one of the representatives
being Mr. List, as Managers of the Company, and (B) one (1) representative
designated by Remedent to hold the position of Manager of the Company.

 

 

1

 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 



 

                      For purposes of this Agreement, the term “Triggering
Event” shall be defined as or shall mean an event involving one transaction or a
series of related transactions in which:

 

(i)

Remedent issues securities representing more than fifty percent (50%) of the
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, or any successor provision) of the outstanding voting power of the
then outstanding securities entitled to vote generally in the election of
directors of Remedent to any individual, firm, partnership, or other entity,
including a "group" within the meaning of Section 13(d)(3) of the Exchange Act;

 

(ii)

Mr. De Vreese or Mr. Kolsteeg is no longer a director of Remedent;

 

(iii)

Mr. De Vreese and Mr. Kolsteeg resign or otherwise vacate their positions as
Managers of the Company;

 

(iv)

Remedent issues securities representing more than fifty percent (50%) of its
voting stock of Remedent in connection with a merger, consolidation or other
business combination (other than for purposes of reincorporation);

 

(v)

Remedent is acquired in a merger or other business combination transaction in
which Remedent is not the surviving corporation (other than a reincorporation);

 

(vi)

more than fifty percent (50%) of the Remedent’s voting stock, consolidated
assets or earning power are sold or transferred;

 

(vii)

the Board of Remedent determines, in its reasonable discretion, that there has
been a change in control of Remedent provided, however, that clauses (iv), (v)
and (vi), above, will constitute a “Triggering Event” only if all or
substantially all of the individuals and entities who were the beneficial owners
of voting stock of Remedent immediately prior to such merger, consolidation or
other business combination or sale or transfer of earning power or assets (each,
a “Business Combination”) beneficially own less than 50% of the combined voting
power of the then outstanding shares of voting stock of the entity resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns Remedent or all or substantially all of
Remedent’s earning power or assets either directly or through one or more
subsidiaries); or

 

(viii)

September 30, 2011.

3.         Repayment of Debt to Remedent. The Parties agree to take all actions
or cause actions to be taken to repay the Debt owed to Remedent as soon as
possible with the funds the Company receives from Concordia for the Purchase
Price.

4.         Removal. The Parties agree to vote all of the Voting Shares held by
them for the removal of any Manager upon (a) instructions from Remedent with
respect to any Managers designated by Remedent under Section 2 above, and (b)
instructions from Mr. List with respect to the Manager designated by Mr. List
under Section 2 above.

5.         Further Assurances. Remedent and Mr. List agree to execute any and
all documents, consents and instruments and to take all actions and to do all
things necessary or appropriate to effectuate the purpose and intent of this
Agreement.

 

 

2

 



 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 



 

6.         Term, Termination and Amendment. The term of this Agreement shall
extend from the date hereof until the termination hereof by the mutual written
agreement of the Parties. The obligations contained in this Agreement may be
amended only with the written consent of the Parties.

 

7.

Successors in Interest.

(a)       The provisions of this Agreement shall be binding upon the successors
in interest to any of the Voting Shares. The Company shall not permit the
transfer of any of the Voting Shares on its books or issue a new certificate
representing any of the Voting Shares unless and until the person to whom such
security is to be transferred shall have executed a written agreement,
substantially in the form of this Agreement, pursuant to which such person
becomes a party to this Agreement and agrees to be bound by all the provisions
hereof as if such person were Remedent or Mr. List, as applicable.

(b)       Each certificate representing any of the Voting Shares shall be marked
by the Company with a legend reading substantially as follows:

“THE SHARES EVIDENCED HEREBY ARE SUBJECT TO A VOTING AGREEMENT (A COPY OF WHICH
MAY BE OBTAINED FROM THE COMPANY), AND BY ACCEPTING ANY INTEREST IN SUCH SHARES
THE PERSON WHO ACCEPTS SUCH INTEREST SHALL BE DEEMED TO AGREE TO AND SHALL
BECOME BOUND BY ALL THE PROVISIONS OF SAID VOTING AGREEMENT.”

8.         Notices. All notices to be given by either party to the other shall
be in writing and may be transmitted by personal delivery, facsimile
transmission, overnight courier or mail, registered or certified, postage
prepaid with return receipt requested; provided, however, that notices of change
of address or facsimile number shall be effective only upon actual receipt by
the other party. Notices shall be delivered at the following addresses, unless
changed as provided for herein:

 

To the Company:                                  Remedent OTC BV

 

3062 ME Rotterdam

 

Lichtenauerlaan 102-120

 

 

To Remedent: 

Remedent, Inc.

 

Xavier de Cocklaan 42

 

9831, Deurle

 

Belgium

 

Attn: Chief Executive Officer

 

 

To Mr. List: 

Boerestraat 13, 9850-Hansbeke,

 

Belgium

 

9.         Severability. If for any reason any provision of this Agreement shall
be determined to be invalid or inoperative, the validity and effect of the other
provisions hereof shall not be affected thereby, provided that no such
severability shall be effective if it causes a material detriment to any party.

10.       Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the Netherlands, without regard to conflicts of laws
principles. The courts of Amsterdam shall have exclusive jurisdiction over any
disputes hereunder.

 

 

3

 



 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 



 

11.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which may be executed by fewer than all of the parties,
each of which shall be enforceable against the parties actually executing such
parts, and all of which together shall constitute one instrument.

12.       Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement among the parties regarding the subject matter
hereof.

13.       Authorities. Each party represents and warrants that such party has
full power to execute, deliver and perform this Agreement, which has been duly
executed and delivered by and evidences the valid and binding obligations of
such party enforceable in accordance with terms.

14.       Third Party Stipulation. The undertakings of the parties hereunder
shall also be deemed to establish an irrevocable thrid party stipulation
(derdenbeding) as referred to in section 6:253 Dutch Civil Code in favor of
Concordia Fund B.V. for as long as the latter person is a shareholder in Sylphar
Holding B.V. By signing this agreement the parties acknowledge that the terms
hereof have been accepted for that purpose by Concordia.

15.       Specific Performance. The parties hereto agree that any violation or
threatened violation of this Agreement will cause irreparable injury to the
parties thus entitling the party against whom a breach occurred or was
threatened to obtain injunctive relief, in addition to all legal remedies.

16.       Additional Shares. Share capital of the Company issued in exchange for
any of the Voting Shares defined by Section 1 of this Agreement or as a result
of any stock dividend, stock split or the like shall be deemed “Voting Shares”
subject to the Agreement.

 

[Balance of Page Intentionally Left Blank]

 

 

4

 



 

--------------------------------------------------------------------------------

 

EXECUTION COPY

 



 

IN WITNESS WHEREOF, the undersigned or their respective duly authorized officers
or representatives have executed this Agreement effective upon the date set
forth above.

“COMPANY”

Remedent OTC BV,

a company formed under the laws of Belgium

 

By: /s/ Robin List

 

Name: Robin List

 

Title: Managing Director

                                                                                     
 

                                                                                            

 

 

“REMEDENT”

 

Remedent, Inc.,

a Nevada corporation

 

By: /s/ Guy de Vreese

 

Name: Guy De Vreese

 

Title: Chairman

 

 

“Mr. List”

 

/s/ Robin List

 

Robin List

 

 

 

 

5

 



 

 